Case 2:16-cr-00014-LGW-BWC Document 127 Filed 10/06/20 Page 1 of 2


                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                                By casbell at 2:20 pm, Oct 06, 2020
Case 2:16-cr-00014-LGW-BWC Document 127 Filed 10/06/20 Page 2 of 2
